                Case 5:20-cv-05672-BLF Document 26-1 Filed 10/30/20 Page 1 of 4



           1   KEKER, VAN NEST & PETERS LLP
               R. JAMES SLAUGHTER - # 192813
           2   rslaughter@keker.com
               R. ADAM LAURIDSEN - # 243780
           3   alauridsen@keker.com
               DAVID J. ROSEN - # 296139
           4   drosen@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               ELECTRONIC ARTS INC.
           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                                 SAN JOSE DIVISION
          11
               KEVIN RAMIREZ, on his own behalf and on      Case No. 5:20- cv-05672
          12   behalf of all others similarly situated,
                                                            DEFENDANT ELECTRONIC ARTS
          13                Plaintiffs,                     INC.’S REQUEST FOR JUDICIAL
                                                            NOTICE IN SUPPORT OF MOTION TO
          14         v.                                     DISMISS

          15   ELECTRONIC ARTS INC.,                        Date:      February 25, 2021
                                                            Time:      9:00 a.m.
          16                Defendant.                      Dept.:     Courtroom 3 – 5th Floor
                                                            Judge:     Hon. Beth Labson Freeman
          17
                                                            Date Filed: August 13, 2020
          18
                                                            Trial Date: Not Yet Assigned
          19
          20

          21

          22

          23

          24

          25

          26

          27

          28

               DEFENDANT ELECTRONIC ARTS INC.’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
                                                      DISMISS
                                                Case No. 5:20- cv-05672
1392377
                Case 5:20-cv-05672-BLF Document 26-1 Filed 10/30/20 Page 2 of 4



           1                                    REQUEST FOR JUDICIAL NOTICE

           2          In connection with its concurrently-filed Motion to Dismiss, Defendant Electronic Arts

           3   Inc. (“EA”) respectfully requests that this Court take judicial notice of the following materials and

           4   facts pursuant to Federal Rule of Evidence 201:

           5          1.      The video games FIFA 21 and Madden NFL 2021, copies of which are attached to

           6   the Declaration of David J. Rosen In Support Of Electronic Arts Inc.’s Request for Judicial

           7   Notice (“Rosen Declaration”) as Exhibits A and B; and the Microsoft Xbox console on which

           8   those games are played, which is attached to the Rosen Declaration as Exhibit C.

           9          2.      The terms of the July 18, 2019 Electronic Arts User Agreement, which is publicly

          10   accessible at https://tos.ea.com/legalapp/WEBTERMS/US/en/PC/07182019. A copy of the

          11   Agreement is attached to the Rosen Declaration as Exhibit D.

          12   I.     THE COURT SHOULD TAKE JUDICIAL NOTICE OF VIDEO GAMES FIFA 21
                      AND MADDEN NFL 2021, AND THE CONSOLE ON WHICH THOSE GAMES
          13          ARE PLAYED.
          14          Federal Rule of Evidence 201(b) authorizes this Court to take judicial notice of any fact
          15   that is “not subject to reasonable dispute because it . . . can be accurately and readily determined
          16   from sources whose accuracy cannot be reasonably questioned.” In ruling on a Rule 12(b)(6)
          17   motion, a court may consider materials referred to in the complaint, even if the plaintiff neglects
          18   to attach them. See In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999)
          19   (stating that a district court ruling on a motion to dismiss may consider documents “whose
          20   contents are alleged in a complaint and whose authenticity no party questions, but which are not
          21   physically attached to the [plaintiff’s] pleading”) (quoting Branch v. Tunnell, 14 F.3d 449, 454
          22   (9th Cir. 1994)).
          23          Such materials may be introduced through a request for judicial notice pursuant to Federal
          24   Rule of Evidence 201. For example, in Capcom Co., et. al. v. MKR Group, Inc., a court in this
          25   District took judicial notice of the video game “Dead Rising,” which formed the basis of
          26   plaintiff’s Lanham Act claim and was referred to extensively in the complaint. No. C. 08-0904
          27   RS, 2008 WL 4661479, at *3 (N.D. Cal. Oct. 20, 2008). The court explained that “[w]hile
          28
                                                           1
               DEFENDANT ELECTRONIC ARTS INC.’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
                                                      DISMISS
                                                Case No. 5:20- cv-05672
1392377
                Case 5:20-cv-05672-BLF Document 26-1 Filed 10/30/20 Page 3 of 4



           1   generally a court cannot consider material outside of the complaint when deciding a motion to

           2   dismiss under Rule 12(b)(6), a court may consider … those documents whose contents are alleged

           3   in a complaint and whose authenticity no party questions, but which are not physically attached to

           4   the pleading.” Id. (internal citations and quotations omitted). Similarly, courts in this District

           5   have taken judicial notice of entire films in cases where the plaintiff refers to certain content in

           6   the film but does not attach the film to the complaint. See, e.g., Campbell v. Walt Disney Co., 718

           7   F.Supp.2d 1108, 1111 n.3 (N.D. Cal. 2010) (granting defendant’s request for judicial notice

           8   because “Plaintiff refers to the contents of the motion picture ‘Cars’ and the text of ‘The

           9   Challenge’ in the Complaint but does not attach either as an exhibit”); Thomas v. Walt Disney

          10   Co., No. C-07-4392 CW, 2008 WL 425647, at *2 and n.1 (N.D. Cal. Feb. 14, 2008), aff’d 2009

          11   WL 2011388 (9th Cir. 2009) (taking judicial notice of the motion picture Finding Nemo based

          12   upon reference to the movie’s contents in plaintiff’s complaint).

          13          Here, Plaintiff alleges that he plays the games FIFA and Madden NFL on a Microsoft

          14   Xbox console. Compl. ¶ 16. The features and operation of the games are repeatedly referred to

          15   in Plaintiff’s complaint and are central to his claims. The Court, therefore, should take judicial

          16   notice of the attached games and Xbox console, and may consider the games’ content in deciding

          17   the motion now before it.

          18   II.    THE COURT SHOULD TAKE JUDICIAL NOTICE OF THE JULY 18, 2019
                      ELECTRONIC ARTS USER AGREEMENT
          19
                      A court may take judicial notice of a user agreement where the complaint’s allegations
          20
               concern a transaction that is subject to the terms of the agreement. See Opperman v. Path Inc., 87
          21
               F. Supp. 3d 1018, 1065 n.24 (N.D. Cal. 2014) (taking judicial notice of Facebook’s Release and
          22
               Waiver Agreement “[b]ecause the [complaint] depends on the transaction at issue”).
          23
               Furthermore, a court may take judicial notice of relevant terms of service that are available on a
          24
               web site. See WhatsApp Inc. v. NSO Group Technologies Limited, 2020 WL 4016812, at *12 n.4.
          25
               (N.D. Cal. July 16, 2020) (granting request for judicial notice of “QuadraNet's terms of service as
          26
               it appeared on its website on January 29, 2019”).
          27
                      Here, Plaintiff alleges that he purchased items when playing the EA game FIFA “in
          28
                                                           2
               DEFENDANT ELECTRONIC ARTS INC.’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
                                                      DISMISS
                                                Case No. 5:20- cv-05672
1392377
                Case 5:20-cv-05672-BLF Document 26-1 Filed 10/30/20 Page 4 of 4



           1   approximately June 2020,” Compl. ¶ 16, and he further alleges the existence of a market for “EA

           2   Ultimate Team accounts, items and coins to be bought and sold outside of the game itself,” id.

           3   ¶ 98. The Court should accordingly take judicial notice of the terms of the agreement that

           4   governed those alleged transactions—the July 18, 2019 Electronic Arts User Agreement, which is

           5   available on EA’s web site at https://tos.ea.com/legalapp/WEBTERMS/US/en/PC/07182019.

           6   III.   CONCLUSION
           7          For these reasons, EA respectfully requests that the Court take judicial notice of the
           8   materials discussed above.
           9
               Dated: October 30, 2020                                KEKER, VAN NEST & PETERS LLP
          10

          11
                                                                By:   /s/ R. James Slaughter
          12                                                          R. JAMES SLAUGHTER
                                                                      R. ADAM LAURIDSEN
          13                                                          DAVID J. ROSEN
                                                                      TAYLOR REEVES
          14
                                                                      Attorneys for Defendant
          15                                                          ELECTRONIC ARTS INC.

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                           3
               DEFENDANT ELECTRONIC ARTS INC.’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
                                                      DISMISS
                                                Case No. 5:20- cv-05672
1392377
